2013 UT App 80
_________________________________________________________

              THE UTAH COURT OF APPEALS

         STATE OF UTAH, IN THE INTEREST OF J.J. AND J.A.
            PERSONS UNDER EIGHTEEN YEARS OF AGE.



                              A.A.,

                            Appellant,

                                v.

                         STATE OF UTAH,

                            Appellee.


                      Per Curiam Decision
                       No. 20130018‐CA
                      Filed March 28, 2013

          Third District Juvenile, Salt Lake Department
               The Honorable Charles D. Behrens
                           No. 1059540

         Nicole A. Salazar‐Hall, Attorney for Appellant
 John E. Swallow and John M. Peterson, Attorneys for Appellee
               Martha Pierce, Guardian ad Litem

        Before JUDGES DAVIS, VOROS, AND CHRISTIANSEN.


PER CURIAM:

¶1     A.A. (Mother) appeals the juvenile court’s December 14,
2012 order terminating her parental rights. We affirm.

¶2     Mother asserts that there was insufficient evidence to
support the juvenile court’s determination that she neglected her
children, that she was an unfit or incompetent parent, or that she
                           In re J.J. and J.A.


experienced a failure of parental adjustment. A juvenile court may
terminate parental rights if the court finds a single factor
enumerated in Utah Code section 78A‐6‐507(1). See Utah Code
Ann. § 78A‐6‐507(1) (LexisNexis 2012). In order to overturn the
juvenile court’s decision as to the sufficiency of the evidence, “[t]he
result must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. The
juvenile court is in the best position to weigh conflicting testimony,
to assess credibility, and from such determinations, render findings
of fact. See In re L.M., 2001 UT App 314, ¶¶ 10‐12, 37 P.3d 1188. We
“review the juvenile court’s factual findings based upon the clearly
erroneous standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680.
A finding of fact is clearly erroneous only when, in light of the
evidence supporting the finding, it is against the clear weight of the
evidence. See id. Furthermore, we give the juvenile court a “‘wide
latitude of discretion as to the judgments arrived at’ based upon
not only the court’s opportunity to judge credibility firsthand, but
also based on the juvenile court judges’ ‘special training,
experience and interest in this field.’” Id. Finally, “[w]hen a
foundation for the court’s decision exists in the evidence, an
appellate court may not engage in a reweighing of the evidence.”
In re B.R., 2007 UT 82, ¶ 12.

¶3      The juvenile court determined that Mother experienced a
failure of parental adjustment after the Division made reasonable
efforts to return the children to her, and that she was unable or
unwilling to substantially correct the conduct or conditions which
led to the children’s placement outside of the home. A juvenile
court may terminate the parental rights of a parent if the court
finds a failure of parental adjustment. See Utah Code Ann. § 78A‐6‐
507(1)(e). A juvenile court may also terminate parental rights if a
parent has been unable to remedy the circumstances that caused
the children to be in an out‐of‐home placement, and there is a
substantial likelihood that the parent will not be capable of
exercising proper and effective parental care in the near future. See
id. § 78A‐6‐507(d).




20130018‐CA                        2                 2013 UT App 80
                          In re J.J. and J.A.




¶4      The record supports the juvenile court’s determination that
Mother experienced a failure of parental adjustment and that she
was unable to substantially correct the conduct or conditions which
led to her children’s placement outside of the home. The record
demonstrates that Mother was unable to retain and internalize the
skills that she was taught in therapy and, although Mother loves
her children, she remained unable to provide the safety and
protection that the children require. Mother fails to demonstrate
that the juvenile court erred by determining that Mother
experienced a failure of parental adjustment or that she was unable
to remedy the circumstances that caused the children to be in an
out‐of‐home placement as set forth in Utah Code section 78A‐6‐
507(d).

¶5      Mother next asserts that there was insufficient evidence to
support the juvenile court’s determination that it was in the
children’s best interests to terminate Mother’s parental rights. If
there are sufficient grounds to terminate parental rights, in order
to actually do so, “the court must [next] find that the best interests
and welfare of the child are served by terminating the parents’
parental rights.” In re R.A.J., 1999 UT App 329, ¶ 7, 991 P.2d 1118;
see also Utah Code Ann. § 78A‐6‐506(3). Furthermore, “when a
foundation for the [juvenile] court’s decision exists in the evidence,
an appellate court may not engage in a reweighing of the
evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶6      The juvenile court determined that Mother experienced a
failure of parental adjustment and that she was unable to
substantially correct the conduct or conditions that led to
placement of her children outside the home. Thus, there were
sufficient grounds to terminate Mother’s parental rights. See Utah
Code Ann. § 78A‐6‐507(1)(e). The juvenile court also determined
that the children are bonded with their foster parents and the
children’s needs are being met. The children have a strong bond
with each other and they are able to remain together in a foster
home that loves and cares for them. Mother fails to demonstrate




20130018‐CA                       3                 2013 UT App 80
                         In re J.J. and J.A.


that the juvenile court’s determination that it is in the children’s
best interests to terminate Mother’s parental rights is against the
clear weight of the evidence.

¶7     Accordingly, the juvenile court’s order is affirmed.




20130018‐CA                      4                 2013 UT App 80